A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.

Status of Claims

	Amendment filed 01/28/2022 is acknowledged.  Claims 9-13,21-33 are pending. 

paragraph for AIA 
12 second paragraph for AIA 

Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-13,21-33 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.

The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the instant claims recite a method (claim 26, and claims dependent thereupon), a system (claim 9, and claims dependent thereupon), and computer-readable medium (claim 21, and claims dependent thereupon) - thus said claims are properly drawn to one of the four statutory categories of invention.  

Step 2A Prong One.

With regard to 2A Prong One, under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion.

Steps drawn to a mental process recited in the claims include computing model outputs from inputs, weighting and combining outputs,  forming neuro-circuitry signatures, comparing similarity of signatures, and indicating a conclusion about potential effect of the study compound. 

The steps are able to be performed in the mind, but for the recitation of the computer system. There are no specifics in the claims of the steps that are performed by the system that are clearly rooted in computer technology and are not able to be performed in human mind. The mere nominal recitation of a generic comprised of processor and storage medium, and model outputs, does not take the claim limitation out of the mental processes grouping.  Thus, the claim recites steps drawn to a mental process.


 Each of the dependent claims include steps drawn to the same groupings of  types of abstract ideas and thus are directed to judicial exceptions as well.  



Step 2A Prong Two.


The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception”. An improvement in the judicial exception itself is not an improvement in technology. For example, if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception.



In the instant case, the judicial exception is not integrated into a practical application because the claim only recites additional elements which are data gathering, using a generic computer component, and/or insignificant pre- or post-solution activity.  

Obtaining measurement data is a pre-solution activity directed to aspects of the information being analyzed

For method claims 26-30, the additional element of using a processor to perform the method steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea. The claims do not purport to improve the functioning of the computer itself, nor they use a judicial exception in conjunction with a particular machine or manufacture that is integral to the claim, are not necessarily rooted in computer technology, and are not directed to overcome a problem specifically arising in the realm of computer technology.
In addition, the breadth of the claims encompass situations wherein comparison of similarity of signatures does not identify a compound to be potentially effective in treatment of a CNS condition. 

The system  of claims 9-13,31,32 is a computer based system including computer-readable storage media, device elements and processors that are recited at a high level of generality, i.e., a generic computer and processor performing generic computer functions) such that the recitations amount to no more than instructions to apply the judicial exceptions on said generic computer system.
Further, claims 21-25,33 address a computer-readable medium, which is not viewed as a particular product that is integral to the claims.  The claimed computer-readable storage media is a generic computer component, such that the recitations amount to no more than instructions to apply the judicial exceptions on said generic computer system.


Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  As discussed above with regard to integration into a practical application, the additional elements herein amount to no more than generic computer elements and steps of receiving data.  Further, as evidence to not including significantly more, the courts have stated that additional elements or combination of elements other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a microprocessor or a user interface, do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014).   
Thus, the instant claims do not include an inventive concept.

Response to arguments

With regard to Step 2A, Prong 2 of the analysis, applicant argues that the claim 9 recites elements that are not part of generic computer system, that claims 21,26 address non-generic specific approach to solving a practical problem, and thus the claims recite more than generic computer components.  In response, applicant discusses limitations drawn to judicial exception - an improvement in the judicial exception itself is not an improvement in technology. The analysis of whether a claim integrates a judicial exception into a practical application includes “[identifying whether there are any additional elements recited in the claim beyond the judicial exception(s)” and “evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.” Id. at Revised Guidance, 84 Fed. Reg. at 54-55. For example, if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception. In the instant case however, the claims neither reflect an improvement in the functioning of a computer, nor an improvement to another technology. The claims only recite additional elements which are data gathering, using a generic computer component, and/or insignificant pre- or post-solution activity.  The additional elements in the claims do not apply, rely on, or use the judicial exception.   

New Matter

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim 26 and claims dependent thereupon, are rejected under 35 U.S.C. 112(a) as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  The claim is amended to include limitation “wherein the second model output has a greater degree of association with the known CNS condition than the first model output and is given a greater weight in the comparing than the first model output”. While specification does teach in general that “threshold degree of similarity, which may be reflected in the weighting of the individual model outputs“, there is no disclosure in the specification that the second model output has a greater degree of association with the known CNS condition than the first model output and is given a greater weight in the comparing than the first model output
The instant claims now recite limitations which were not clearly disclosed in the specification and claims as filed, and now change the scope of the instant disclosure as filed. Such limitations recited in the present claims, which did not appear in the specification or original claims, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. 112. Applicant is required to cancel the New Matter in the response to this Office Action. Alternatively, Applicant is invited to clearly point out the written support for the instant limitations

Claim Rejections - 35 USC §  103.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
It is further noted that the Supreme Court decision in KSR Intl. Co. v. Teleflex Inc. rejected the rigid approach of applying a strict TSM test as the sole basis for obviousness and that the analysis for obviousness need not seek out precise teachings directed to the specific subject matter of a claim. Further the decision set forth that the analysis can take into account the inferences and creative steps that a person of ordinary skill in the art could employ and that a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton. Further, the decision set forth that a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  

Claims 9-13,21-33  are rejected under 35 U.S.C. 103(a) as being unpatentable over Suffin et al. (US 20080125669) as evidenced by Taylor et al. (Behavioural Brain Research 191 (2008) 141–147), or  Claus et al. (Alzheimer Disease & Associated Disorders, 1998, Vol. 12, No.3, p. 167-174), and  taken together with Sobol et al. (US 20100274495), or Brunner et al. (US 20030028327).
 
According to specification,  a "neuro-circuitry based signature" results from multiple measurements made on one or more subjects and computed using neurocircuit models (paragraph [37]). “Different types of sources” may include imaging data,  observational data, medical testing data, responses to questions, etc. (paragraph 65). A "neurocircuit model" is a “computation relating data collected as part of one or more measurements to a model output”, with the “model output being a number, such a fraction or percentage, or other value (paragraph 34 of PreGrant publication).  Thus, generating a neuro-circuitry based signature based on a plurality of neurocircuit models is viewed as producing output values of calculations utilizing measurement data. 

Suffin et al. teach method of screening a therapeutic agent for therapeutic effectiveness, obtaining neurophysiologic information comprising plurality of multivariate measurements, comparing inferring the presence or absence of a desirable response to a treatment, and deducing the mode of action of one or more therapeutic entities. The input “measurement data” is an integration of neurophysiologic information and behavioral data (paragraph 50). Further, with regard to data being obtained from at least two types of sources, Suffin teaches that "neurophysiologic information" is the quantitative information includes quantitative measures of anatomic information concerning the CNS generally, and also may include information measuring metabolic or other biological processes occurring in the CNS, such as that obtained by functional MRI, positron/electron tomography (PET), or single photon emission computer tomography (SPECT). In addition, the information may include behavioral information, such as  relied upon for making traditional diagnosis,  observation of behavior, reports of impressions of delusion, confusion, responsiveness, dexterity and the like. Paragraph [74].  in addition to QEEGs,  multivariable obtained by combining various univariate variables describing a cluster of neurophysiologic information, such as initial or pretreatment neurophysiologic information, patient information, case history, other measures of treatment, etc. (paragraphs 101-108).  Thus, with regard to claims 31,32, Suffin teaches that the data may include “data chosen from imaging data, observational data, and medical testing data”.
The method is based on quantitative neurophysiologic information of a patient, including QEEG data (paragraphs 68,70). The method employs this information for assessing, classifying, analyzing and generating treatment recommendations for modulating brain function.  EEG/QEEG information links therapeutic entities to their effects on brain function (paragraph 183). QEEG measures or univariate measures are mapped to multivariables, for example to represent the power spectrum in the standard anatomic regions (paragraph 0062 and first two sentences in paragraph 0063). 
Suffin discloses °neurocircuit models” (paragraphs 0056-0066, 0068-0070, 0074, 0088, 0106, 0134, 0183; figure 14, tables 1,3-5, 7). With regard to “model outputs”, outputs of the method of SUFFIN which correspond to a neurocircuit model of instant claims, for example multivariables, memberships in clusters, and CGI scores correspond to the model outputs of instant claims.

With regard to “neuro-circuitry based signature", a set of multivariables for an individual patient of SUFFIN corresponds to a neuro-circuitry based signature of instant claims, because it is a representation of a combination of model outputs. As an example, see paragraph 0151 and table 7 in SUFFIN. Furthermore, 1) a cluster with its corresponding members of SUFFIN [model outputs], as well as 2) a set of magnitude outcomes [model outputs], also correspond to a neuro-circuitry based signature of instant claims. Example multivariables are listed in tables 1 and 7 of SUFFIN, and functions used to calculate them are listed in tables 3-5 of SUFFIN. These functions of SUFFIN correspond to neurocircuit models of instant claims.
With regard to producing an output from quantitative electroencephalogram (QEEG) data “indicating a degree on a spectrum of brain function with respect to a behavior or a cognitive function” as now addressed in the claims, electroencephalography data is an indicator of a degree of cognitive function.  See, for example,  Taylor et al. (Behavioural Brain Research 191 (2008) 141–147) describing use of EEG  and teaching that “EEG can be related to the time course of the ongoing cognitive processes” (p. 144, right column), or  Claus et al. (Alzheimer Disease & Associated Disorders, 1998, Vol. 12, No.3, p. 167-174) showing that quantitative electroencephalogram recordings (QEEG) are indicative of a degree on a spectrum of brain function with respect to a cognitive function (see Abstract). Thus, any output produced from QEEG data is implicitly indicating a degree on a spectrum of brain function with respect to a cognitive function.
The model of SUFFIN used to map the univariate measures to multivariables corresponds to a neurocircuit model of instant claims, because it represents a computer-executable form of relating measurable characteristics of a subject to an aspect of brain function.
Further, SUFFIN also discloses a signature specific for a drug treatment, for example signature for Prozac, which was identified using the method of SUFFIN (SUFFIN: paragraph 0153). This signature also corresponds to a neurocircuitry based signature of instant claims.
The method of SUFFIN relates those individuals, who are responsive to a therapy administered based on their QEEG measures (SUFFIN: sentences 4 and 5 of paragraph 0057; last sentence of paragraph 0134), using calculation of multivariables and clustering in the reduced space (for a detailed description of the method, see SUFFIN: paragraphs 0056-0066). Therefore, this method relates QEEG measures with responsiveness of brain function to a therapy and corresponds to neurocircuit model of instant claims (see Figure 14) of relating measurable characteristics of a subject to an aspect of brain function. Furthermore, the assignment of a magnitude outcomes based on clinical judgement (sentences 1-3 of paragraph 0106), also corresponds to a neurocircuit model of instant claims, because as stated in sentence 1 of paragraph 0029 in the description of the present patent application, the measurements may involve clinical observations.
With regard to a “system”, SUFFIN discloses a system (paragraph 0050, sentences 1-2; figure 14) for predicting the effectiveness of a study compound for treating a CNS condition (first two lines of claim 63: predicting therapeutic outcomes corresponds to determining if the therapeutic entity will be efficacious; first two sentences of paragraph 0091: CNS condition) if the study compound is administered to a patient with the CNS condition (claim 63, step a.i and step b).  The system is comprising at least one processor (Fig. 14, paragraphs 0195-0196) 

Suffin infer effect of a compound by comparing with reference patients not receiving pharmacological treatment. Suffin et al. do not arrive at prediction that a compound will be effective by comparing with effect of a known compound.  

However, inferring a potential effect of a test compound by comparing with an effect of known compounds is a routine practice in pharmaceutical industry.  Thus, Sobol et al. (US 20100274495) teach evaluating effect of test compounds by comparing their effects on patients with effect of treating another group of patients with a “standard of care”, i.e., with a standard therapy with drugs of known effect ( see claims 1,7, paragraphs 18,  23,  38, 47).  Similarly, Brunner et al. (US 20030028327) teach method for predicting potential modes of action of a test compound, the method comprising generating a database of neurological and biochemical measurements on animals treated with known and test drugs and representative of behavioral and physiological measurements, defining a set of predictor variables which characterize said information,  deriving a signature that represents a probability relationship, derived through non-linear algorithm, between a response of an animal to a test compound and said set of predictor variables, and utilizing the signature to predict potential effects of the test compound on behavioral, neurological, biochemical and/or physiological measurements of said animals treated with said test compound. 

One of ordinary skill in the art would have recognized that applying the known technique of comparing effects of known and study compounds as described in Sobol et al. or Brunner et al. to predict effectiveness of the study compound  as in Suffin et al. would have yielded predictable results in identifying the effect of study compound, and  an artisan would have been capable of applying this known technique to a known method of predicting effectiveness of a drug compound  with the same expectation of success. 

With regard to claims 9-13, and 21-25, directed to computer system and corresponding computer-readable medium, because the methods of Suffin or Sobol or Brunner are computer-implemented, computer system for practicing method and computer-readable medium encoding instructions for the method are necessarily taught  therein.  Merely using a computer to automate a known process does not by itself impart nonobviousness to the invention. Thus, in In re Venner, the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  In In re Comiskey, the court held that  "[t]he routine addition of modern electronics to an otherwise unpatentable invention typically creates a prima facie case of obviousness.”  In re Comiskey, 89 USPQ2d 1655 (Fed. Cir. 2009)


Response to arguments

Applicant argues that the rejection ignores language in the claims related to neuro-circuitry based signatures, that Suffin describes a statistical approach to processing quantitative electroencephalogram recordings (QEEG) and does not address the added claim language that output is “indicating a degree on a spectrum of brain function with respect to a behavior or a cognitive function”.  In response, generating a neuro-circuitry based signature based on a plurality of neurocircuit models is viewed as producing output values of calculations utilizing measurement data.  With regard to output “indicating a degree on a spectrum of brain function with respect to a behavior or a cognitive function”, electroencephalogram data can be an indicator of a degree of cognitive function.  See, for example,  Taylor et al. (Behavioural Brain Research 191 (2008) 141–147) describing use of EEG  and teaching that “EEG can be related to the time course of the ongoing cognitive processes” (p. 144, right column), or  Claus et al. (Alzheimer Disease & Associated Disorders, 1998, Vol. 12, No.3, p. 167-174) showing that quantitative electroencephalogram recordings (QEEG) are indicative of a degree on a spectrum of brain function with respect to a cognitive function (see Abstract). Thus, clustering points in the QEEG space are viewed as an output reflecting a degree on a spectrum of brain function with respect to a cognitive function

	Applicant argues that Suffin does not describe “neurocircuit models” as recited in claim 9 because, as described in specification, “paragraphs [0032]-[0034], "a 'neurocircuit model' defines a computation relating data collected as part of one or more measurements to a model output reflecting position along a spectrum of brain activity that a neurocircuit represents" and that Suffin does not describe such “neuroicircuit models”.  In response, the claims do not address any specifics of the "neurocircuit models”.  As detailed in the rejection, generating a neuro-circuitry based signature based on a plurality of neurocircuit models is viewed as producing output values of calculations utilizing measurement data.  As for model output “reflecting position along a spectrum of brain activity”, while not being a limitation in the claims as the claims encompass any kind of measurement data, any value reflecting neurocircuitry will implicitly reflect a “position along a spectrum of brain activity’.

Applicant emphasizes the claim language “measurement data obtained from different types of data sources” and, citing paragraphs [59]-[66] in Suffin, argues that in Suffin all data are obtained from QEEG.  In response, according to instant specification, “different types of sources” may include imaging data,  observational data, medical testing data, responses to questions, etc. (paragraph 65 of PreGrant publication). In Suffin, the input “measurement data” is an integration of neurophysiologic information and behavioral data (paragraph 50). Further, with regard to data being obtained from at least two types of sources, Suffin teaches that "neurophysiologic information" is the quantitative information includes quantitative measures of anatomic information concerning the CNS generally, and also may include information measuring metabolic or other biological processes occurring in the CNS, such as that obtained by functional MRI, positron/electron tomography (PET), or single photon emission computer tomography (SPECT). In addition, the information may include behavioral information, such as  relied upon for making traditional diagnosis,  observation of behavior, reports of impressions of delusion, confusion, responsiveness, dexterity and the like. Paragraph [74].  Further, in addition to QEEGs,  multivariable obtained by combining various univariate variables describing a cluster of neurophysiologic information, such as initial or pretreatment neurophysiologic information, patient information, case history, other measures of treatment, etc. (paragraphs 101-108).  With regard to claims 31,32, Suffin teaches that the data may include “data chosen from imaging data, observational data, and medical testing data”.
Applicant argues that “Suffin fails to describe that "the measurement data includes data obtained from different types of sources" are used "as inputs to a plurality of neurocircuit models" to generate "a plurality of model outputs". In response, the instant claims, other than being drawn to broad definitions and any type of measurement data, are not limited to any particular sources of measurement data, models, signatures; generating a neuro-circuitry based signature based on a plurality of neurocircuit models as claimed is viewed as producing output values of calculations utilizing any measurement data. In Suffin, QEEG measures or univariate measures are mapped to multivariables, for example to represent the power spectrum in the standard anatomic regions; multivariable may include data other than QEEG; outputs of the method of SUFFIN which correspond to a neurocircuit model are, for example multivariables, memberships in clusters, and CGI scores. A set of multivariables for an individual patient of SUFFIN corresponds to a neuro-circuitry based signature of instant claims, because it is a representation of a combination of model outputs. The model of SUFFIN used to map the univariate measures to multivariables corresponds to a neurocircuit model of instant claims, because it represents a computer-executable form of relating measurable characteristics of a subject to an aspect of brain function. Further, SUFFIN also discloses a signature specific for a drug treatment, for example signature for Prozac, which was identified using the method of SUFFIN. This signature also corresponds to a neurocircuitry based signature of instant claims.


Conclusion.
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-45179047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb